Citation Nr: 1720313	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-18 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include as a manifestation of undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2016).

2. Entitlement to service connection for a left big toe condition.

3. Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected residuals, superior labral tear from anterior to posterior (SLAP tear), right shoulder, status post arthroscopic repair.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 2006 to March 2010, to include deployment in Southwest Asia from March 2007 to September 2007, and from August 2008 to February 2009.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a left toe condition, bilateral plantar fasciitis, and a respiratory condition as due to an undiagnosed illness. 

In December 2015, the Board remanded the claims for further evidentiary development.  After further action, the Agency of Original Jurisdiction (AOJ) continued to deny the claims, as reflected in a June 2016 Supplement Statement of the Case (SSOC).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims on appeal.

In its December 2015 remand, the Board instructed the AOJ to obtain any additional VA treatment records from Columbus VA Medical Center dated since June 2015, schedule the Veteran for a VA examination that meets Gulf War examination protocols established by VA to determine the nature and etiology of his respiratory disorder, and obtain a VA addendum opinion clarifying the nature and etiology of the Veteran's left toe condition and bilateral plantar fasciitis.  In March 2016, the AOJ scheduled the Veteran for VA examinations, but the Veteran cancelled his appointments and did not respond to follow-up telephone calls.  In May 2016, the AOJ sent the Veteran a letter requesting that he reschedule his VA examinations.  In June 2016, the AOJ issued an SSOC continuing to deny the Veteran's claims.

At the outset, the Board notes that it does not appear that the AOJ requested any additional treatment records from the Columbus VAMC dated since June 2015.  As such, a remand is required to obtain any additional VA treatment records that have come into existence since June 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).  

Concerning the Veteran's claim for service connection for a left toe condition and bilateral plantar fasciitis, the Board finds that the AOJ did not substantially comply with the Board's December 2015 remand instructions.  The Board specifically requested addendum opinions from the September 2010 VA examiner, or another appropriate physician if the examiner was no longer available, based on review of the claims file.  As such, even though the Veteran failed to report to his scheduled March 2016 VA examination, the AOJ should have nevertheless obtained an addendum opinion to clarify the nature and etiology of the Veteran's left toe condition and bilateral plantar fasciitis.  As such, a remand is required to obtain VA addendum opinions.  See id.

In regards to the Veteran's claim for service connection for a respiratory disorder, the Board finds that the AOJ substantially complied with the December 2015 remand instructions by scheduling the Veteran for a VA examination in March 2016.  See id.  While the Board acknowledges that the Veteran failed to report to his VA examination, given the disposition of the other issues and the circumstances of this case, the Board finds that a VA opinion by an appropriate physician as to whether the Veteran has a current respiratory disability that is related to service is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1. Obtain from the Columbus VA Medical Center (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the September 2010 VA examiner to address the nature and etiology of the Veteran's left toe condition and bilateral plantar fasciitis. 

If that individual is no longer employed by VA, or is otherwise unavailable, document that fact for the claims file, and obtain an addendum opinion from another appropriate physician based on claims file review, if possible.  Only arrange for the Veteran to undergo VA examination if deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The contents of the entire, electronic claims file (on VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

a) The examiner should clearly identify all left big toe disability(ies) currently present, or present at any point pertinent to the current appeal (even if currently asymptomatic or resolved). 

Then, with respect to each such diagnosed disability, the examiner is asked to provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left toe condition had its onset during service, or is otherwise medically-related to service, to include his competent assertions of walking with heavy gear. 

b) With respect to the Veteran's plantar fasciitis, the examiner is asked to provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability: 

(1) had its onset during service, or is otherwise medically-related to service, to include the Veteran's competent assertions of walking with heavy gear; or, if not, 

(2) was caused, OR aggravated by his service-connected disability of residuals, SLAP tear, right shoulder, status post arthroscopic repair.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In addressing the above, the examiner must specifically consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions of record-to include the Veteran's competent assertions as to in-service foot injury, and as to the nature, onset, and continuity of foot symptoms. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an opinion from an appropriate physician to address the nature and etiology of the Veteran's respiratory disorder.

The contents of the entire, electronic claims file (on VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

a) The examiner should note and detail all assertions as to problems associated with the Veteran's complaints of shortness of breath and coughing, current and documented.  The examiner should discuss the onset, frequency, duration, and severity of the asserted symptoms and state what precipitates and what relieves them.

b) The examiner should list all diagnosed disability(ies) associated with the Veteran's complaints of shortness of breath and coughing, if any.  If a diagnosed disorder is established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during any period of the Veteran's military service or is otherwise related to such service, to include exposures while serving in Southwest Asia. 

c) If any symptoms associated with the Veteran's complaints of shortness of breath and coughing are determined to not be associated with a known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions, to include assertions as to the nature, onset and continuity of symptoms.

If the examiner is unable to provide the requested information without resorting to undue speculation, then he or she must explain why.  The examiner must also indicate whether the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




